DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1 (Figures 1-19) in the reply filed on 06/29/2022 is acknowledged.  The traversal is on the ground(s) that Species 1 (Figures 1-19) and Species 2 (Figures 20-27) are coextensive.  This is not found persuasive because the construct of Species 1 requires that the cover portion be spaced apart from the side panel [of the tray portion] when the construct is in the closed configuration vs. Species 2 requiring that the cover and tray are in overlapping relationship with one another.  These are NOT obvious variants of one another and, moreover, if filed separately would not read on each other (i.e. an art rejection of Species 1 would not be applicable to Species 2; therefore, a second disparate examination would be required and apply undue burden to the Examiner).
The requirement is still deemed proper and is therefore made FINAL.
Claims 60-72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species of invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/29/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7-9, 18-19, 21-24, 28-29, 31, 33, 39, 43, 45, 47, 49, 53, and 55-56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kibbe (US 8087572 B2).
Regarding claims 1, 5, 7-8, 18, 28, 39, 43, 45, 47, 49, 53, and 55-56, Kibbe teaches a container blank for a storage container comprising a tray portion (300) comprising at least a bottom panel (305) and a side panel (340) foldably connected (L) to the bottom panel; a cover portion (100) comprising at least a top panel (105); said top panel having at least one flap or side panel foldably attached (120); and the construct comprises an open configuration (see Figures 8-11) for inserting or removing the plurality of containers from the construct and a closed configuration (see Fig. 12) for at least partially retaining the plurality of containers in the construct; wherein the top panel is opposite to the bottom panel and the cover portion is spaced apart (via 200) from the side panel when the construct is in the closed configuration, the tray portion is for at least partially receiving at least a first container of the plurality of containers, and the construct is for receiving a second container of the plurality of containers between the first container and the top panel when the construct is in the closed configuration (see Col 1 lines 40-55; Col 5 line 61- Col 6 line 26).  Examiner notes that Kibbe contemplates inserting a range of items within (i.e. plaques, certificates, cups, trophies, etc.).
Regarding claims 2, 19, 21-24, 29, 31, and 33, Kibbe teaches a container wherein the cover portion further comprises a top flap (110C) for at least partially retaining the second container in the construct.
Regarding claim 9, Kibbe teaches a container further comprising a back panel (210) foldably connected to the top panel and the bottom panel (see Fig. 1) and a front panel (365) foldably connected to the bottom panel, wherein the side panel, the back panel, and the front panel cooperate to at least partially form a bottom container holder for at least partially receiving the first container.
7.	Claim(s) 1-10, 18-24, 28-30, 32, 34-35, 39-43, 45-49, and 53-56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chevalier (US 6032853 A).
Regarding claims 1, 5, 7-8, 18, 28, 39, 43, 45, 47, 49, 53, and 55-56, Chevalier teaches a container blank for a storage container comprising a tray portion (i.e. base) comprising at least a bottom panel (106) and a side panel (110) foldably connected to the bottom panel (see Fig. 20 embodiment); a cover portion (i.e. lid) comprising at least a top panel (140); said top panel having at least one flap or side panel foldably attached (144/145); and the construct comprises an open configuration (see Fig 22) for inserting or removing the plurality of containers from the construct and a closed configuration (see Fig. 31) for at least partially retaining the plurality of containers in the construct; wherein the top panel is opposite to the bottom panel and the cover portion is spaced apart (Examiner notes that the top panel is spaced from the sides via bridge portions 177) from the side panel when the construct is in the closed configuration, the tray portion is for at least partially receiving at least a first container of the plurality of containers, and the construct is for receiving a second container of the plurality of containers between the first container and the top panel when the construct is in the closed configuration (see Col 6 lines 53-63).  Examiner notes that Chevalier refers in the plural when discussing what the container is used to transport (i.e. objects vs. object).
Regarding claims 2, 19, 21-24, and 29, Chevalier teaches a container wherein the cover portion further comprises a top flap (142) for at least partially retaining the second container in the construct.
Regarding claims 3, 20, 30, 40, 46, and 54, Chevalier teaches a container wherein the cover portion further comprises a top glue panel (167/168) foldably connected to the top panel and the top flap, and the cover portion is for receiving at least a portion of the second container between the top flap and the top panel.
Regarding claims 4, 6, 9-10, 32, 34-35, 41-42, and 48, Chevalier teaches a container further comprising a back panel (107) foldably connected to the top panel and the bottom panel, a front panel (108) foldably connected to the bottom panel, a back glue panel (120/122) foldably connected to the back panel, the top glue panel, and the side panel, and a front glue panel (125/127) foldably connected to the front panel and the side panel, wherein the top glue panel, the back glue panel, and the front glue panel are at least partially in face-to-face contact with the respective top panel, back panel, and front panel (see Fig. 22).
8.	Claim(s) 1, 5, 7-8, 12-13, 18, 25-26, 28, 39, 43, 45, 47, 49, 53, and 55-56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandish et al. (US 4889239 A; hereinafter Sandish).
Regarding claims 1, 5, 7-8, 18, 28, 39, 43, 45, 47, 49, 53, and 55-56, Sandish teaches a food and beverage cup package comprising a tray portion (i.e. base) comprising at least a bottom panel (20) and a side panel (46) foldably connected to the bottom panel (see Fig. 1); a cover portion comprising at least a top panel (18); said top panel having at least one flap or side panel foldably attached (22); and the construct comprises an open configuration (see Fig 2) for inserting or removing the plurality of containers from the construct and a closed configuration (see Fig. 5) for at least partially retaining the plurality of containers in the construct; wherein the top panel is opposite to the bottom panel and the cover portion is spaced apart (Examiner notes that the top panel is spaced from side 46 by an end gap; see Fig. 2) from the side panel when the construct is in the closed configuration, the tray portion is for at least partially receiving at least a first container of the plurality of containers, and the construct is for receiving a second container of the plurality of containers between the first container and the top panel when the construct is in the closed configuration (see Figures 1-6).  Examiner notes Sandish’s construct holds a food item and a beverage separately.
Regarding claims 12-13 and 25-26, Sandish discloses a container wherein the side panel cooperates with the bottom panel to at least partially form a bottom container holder for at least partially receiving the first container, and at least a portion of the side panel is for extending under a rim of the first container (see Fig. 2; Examiner notes that side 46 is positioned under the rim of the food tub 14 and/or beverage cup) when the first container is at least partially received in the bottom container holder.
9.	Claim(s) 1, 5, 7-8, 17-18, 27-28, 39, 43-45, 47, 49, 53, and 55-56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (KR 20170127896 A).
Regarding claims 1, 5, 7-8, 18, 28, 39, 43, 45, 47, 49, 53, and 55-56, Hwang teaches a packing box for merchandises comprising a tray portion (i.e. base) comprising at least a bottom panel (10) and a side panel (20) foldably connected to the bottom panel (see Figures 1-2); a cover portion comprising at least a top panel (30); said top panel having at least one flap or side panel foldably attached (40); and the construct comprises an open configuration (see Fig. 1) for inserting or removing the plurality of containers from the construct and a closed configuration (see Fig. 4) for at least partially retaining the plurality of containers in the construct; wherein the top panel is opposite to the bottom panel and the cover portion is spaced apart (Examiner considers the top to be spaced from the sides because of the lid side flaps, or cushions; see Figures 4a-b) from the side panel when the construct is in the closed configuration, the tray portion is for at least partially receiving at least a first container of the plurality of containers, and the construct is for receiving a second container of the plurality of containers between the first container and the top panel when the construct is in the closed configuration (see Figures 1-6).  Examiner notes that the components of the merchandise held within can be packaged separately to ensure proper cushioning.
Regarding claims 17, 27, and 44, Hwang teaches a container further comprising a front panel (20) foldably connected to the bottom panel and closure features (50-52) for at least partially retaining the construct in the closed configuration, the closure features comprising a closure panel (50) foldably connected to the top panel, a closure tab (51) foldably connected to the closure panel, and a slit (24) at least partially defined between the front panel and the bottom panel, wherein the closure tab is configured for being inserted through the slit when the construct is in the closed configuration.
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim(s) 14-16, 36-38, 50-52, and 57-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kibbe in view of Simpson et al. (US 9139359 B1; hereinafter Simpson).
Regarding claims 14-16, 36-38, 50-52, and 57-59, Kibbe discloses the claimed invention except for a cutout for viewing contents (i.e. window).  Simpson teaches a packaging for protection and display of treats comprising cutout windows on front, rear, and top walls (24/28/54/58; see Figures 1-6).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Kibbe’s container to include cutouts for windows on any of the various wall panel surfaces in order to allow users to view contents (Simpson; Col 1 lines 30-55).
Allowable Subject Matter
13.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734